IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas K. Hamilton,                      :
                Petitioner               :
                                         :   No. 1063 C.D. 2017
             v.                          :
                                         :   Argued: September 12, 2018
Pennsylvania State Employees             :
Retirement Board,                        :
                   Respondent            :


BEFORE:      HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION BY
JUDGE McCULLOUGH                                          FILED: October 3, 2018


             Thomas K. Hamilton (Petitioner) petitions for review of the July 5,
2017 order of the Pennsylvania State Employees’ Retirement Board (Board), which
denied Petitioner’s request to reject the July 3, 2012 beneficiary nomination form of
Robert Kinser (Decedent).


                          Facts and Procedural History
             Decedent became a member of the State Employees’ Retirement
System (SERS) effective August 23, 1999, by virtue of his employment with the
Pennsylvania Higher Education Assistance Agency (PHEAA).              On that date,
Decedent executed a SERS beneficiary nomination form naming his brother, James
Kinser, as his sole principal beneficiary. On March 28, 2006, Decedent filed a
second beneficiary nomination form naming his friend, Petitioner, as his sole
beneficiary. On November 15, 2010, Decedent filed an application for annuity.
Decedent elected to receive an Option 1 annuity and again designated Petitioner as
his sole beneficiary.1 SERS acknowledged and approved this application from
Decedent on November 16, 2010. (Board op. at 2-3.)
              On July 3, 2012, SERS received a retired member beneficiary
nomination form purportedly executed by Decedent, which named Michael Connors
as his sole beneficiary. SERS acknowledged and approved this form on July 12,
2012. SERS did not receive any further documents changing Decedent’s beneficiary
designation after this date. (Board op. at 3.)
              Decedent passed away on June 21, 2015, leaving a death benefit
payable of approximately $66,000.00. At the time of Decedent’s death, he and
Petitioner had been friends for 15 to 20 years and Petitioner had power of attorney
for Decedent. On June 22, 2015, Petitioner notified SERS’ Harrisburg Regional
Counseling Center of Decedent’s death. By letter dated July 2, 2015, SERS reached
out to Connors, Decedent’s last named beneficiary, requesting information to begin
processing the payment of the death benefit. However, this letter was returned to
SERS as undeliverable. (Board op. at 3-4.)
              On July 7, 2015, SERS received a letter from Petitioner requesting that
it investigate the authenticity of Decedent’s July 3, 2012 retired member beneficiary
nomination form, i.e., the form naming Connors as beneficiary. By letter dated July
10, 2015, SERS notified Petitioner that he was not listed as Decedent’s beneficiary,




       1
         Under an Option 1 annuity, SERS calculates a present value to a member’s account based
on a member’s age and mortality tables and subtracts from that value all payments made to the
member over his lifetime. Any value remaining at the time of a member’s death is then payable
as a death benefit to a member’s named beneficiary. (Hearing Officer’s Finding of Fact No. 7.)


                                              2
but could file an appeal with the Board within 30 days. Petitioner, through counsel,
filed a timely appeal. (Board op. at 4.)


                      Proceeding Before a Hearing Officer
             The Board thereafter appointed a hearing officer to hear the matter. The
hearing officer scheduled a hearing for June 2, 2016. Prior thereto, on April 7, 2016,
Audrey Williamson (Intervenor), Decedent’s sister, filed a petition to intervene with
the Board. By order dated May 23, 2016, the Board granted Intervenor’s petition.
Neither Petitioner nor Intervenor made arrangements with SERS to personally
examine Decedent’s July 3, 2012 retired member beneficiary nomination form or to
have the form examined forensically. The hearing proceeded as scheduled. (Board
op. at 4.)
             At this hearing, Dana Shettel, an administrative officer with SERS’
Bureau of Benefit Administration, testified regarding the history of Decedent’s
beneficiary nominations discussed above. Petitioner then testified on his own
behalf. Petitioner stated that he was a contractor and first met Decedent 15 to 20
years earlier when he was hired by Decedent to perform some contracting work at
Decedent’s home in Harrisburg, Pennsylvania.          Petitioner noted that he and
Decedent became friends during that time and remained friends over the years.
Petitioner was aware of Decedent’s brother, James, since Petitioner performed some
contracting work for him as well around the same time. Petitioner indicated that
Decedent had mentioned that he and his brother were not on speaking terms. In fact,




                                           3
Petitioner noted that Decedent rarely spoke of his family other than to state that he
had no contact with them.2 (Reproduced Record (R.R.) at 76-84.)
               Petitioner testified regarding Decedent’s work with PHEAA and noted
that Decedent once assisted him with his daughter’s education loan. Petitioner
indicated that Decedent worked for him on and off after retiring from PHEAA. He
stated that he was aware that Decedent had suffered from skin cancer in the past and
had undergone operations for the same. He noted that Decedent helped him out over
the years. For example, besides the assistance with his daughter’s loan, Decedent
loaned him money to purchase a truck for his business on one occasion, and for
dental work on another occasion. Petitioner was not aware that Decedent had named
him as his sole beneficiary in 2006. As Decedent’s health declined, Petitioner said
that he drove Decedent to the hospital on at least two occasions and to doctors’
appointments, helped take care of Decedent’s dog, visited him in the hospital, and,
with Decedent’s authorization, consulted with doctors, nurses, and social workers.
Eventually, Decedent made Petitioner his power of attorney relating to both health
and financial matters.3 (R.R. at 84-90.)
               Petitioner then identified a sympathy card addressed to him from
Decedent’s hospice caretakers recognizing the assistance Petitioner provided to
Decedent.      Petitioner later attempted to move this card into evidence. However,
the hearing officer appears to have sustained the objection to the same by counsel
for SERS on the basis of relevancy. Petitioner proceeded to explain that, over the

       2
         Petitioner testified that he was not aware that Decedent had another brother and a sister
until around the time of the hearing. (Reproduced Record (R.R.) at 84.) We note that the
reproduced record submitted by Petitioner fails to contain the lowercase “a” as required by
Pa.R.A.P. 2173.

       3
        Intervenor and counsel for SERS stipulated to the fact that Petitioner acted as Decedent’s
power of attorney. See R.R. at 116-18.


                                                4
course of his friendship with Decedent, he became aware of, and interacted several
times with, Connors. He indicated that Decedent called him at least three times to
remove Connors from Decedent’s home. He described the relationship between
Decedent and Connors as not good and involving a lot of arguing and fighting. He
noted that Decedent was concerned for his safety because Connors had a drinking
problem. On one occasion, Petitioner was aware that Connors was arrested over an
incident with Decedent but did not know that Connors was later directed to stay
away from Decedent as part of his probation.4 Petitioner explained that Decedent
had concerns about his money around Connors. (R.R. at 92-100.)
               During the last months of Decedent’s life, Petitioner was not in contact
with Intervenor, Decedent’s sister, but he acknowledged that she had visited
Decedent a couple of times before his death. He testified that he tried to stop by
each day and that his wife also assisted with taking care of Decedent’s dog and
residence. On cross-examination, Petitioner stated that Decedent advised him that
he, Petitioner, was his SERS beneficiary a few days before he passed away in June
2015. (R.R. at 101-07.)
               Petitioner next presented the testimony of his wife, Theresa Hamilton.
Hamilton stated that she was present at Decedent’s home when the power of attorney
was discussed and executed, for which she signed as a witness. She specifically
witnessed Decedent sign these forms and indicated that Decedent was aware of what
he was signing and why. She stated that she assisted Decedent with his dog and

       4
         Counsel for Petitioner asked the hearing officer to take judicial notice of certain official
documents relating to Connors’ arrest and convictions on charges of harassment and criminal
mischief in relation to an incident with Decedent that occurred on June 24, 2011. These documents
had also been attached to Petitioner’s original appeal to the Board and included an affidavit of
probable cause, a December 13, 2011 court order which included a directive that Connors have no
direct contact with the victim, Decedent, and criminal court docket entries. Counsel for SERS
objected on the basis of relevancy and the hearing officer sustained this objection.


                                                 5
chores around his residence. She noted that she only saw Decedent’s family
members at his residence on the day he passed away. (R.R. at 111-14.)
             The hearing officer next heard from Intervenor. Intervenor testified that
she called the Area Agency on Aging and arranged the hospice care for Decedent
and that she and her daughter took care of Decedent four to five times a week. On
weekends, she stated that she and her husband would care for Decedent. She
indicated that she only saw Petitioner at Decedent’s residence on the day that he
passed away. She noted that Decedent called her and asked her to pick up his
prescriptions because he had no way of getting to the pharmacy. She described
Decedent’s living conditions as deplorable and unclean, with dog feces all around
the house. In the days before Decedent’s death, Intervenor indicated that the only
people she ever saw at the residence were hospice caretakers. (R.R. at 126-29.)
             On cross-examination, Intervenor stated that she was not at Decedent’s
residence in the evening hours. She also stated that she had pictures of the residence
both before and after she cleaned it up but did not bring the pictures with her to the
hearing. Additionally, she testified that she paid all of Decedent’s bills, including
bills for his lot rent, home insurance, groceries, and medicine, but again had no
receipts with her to prove such payments were made. Intervenor acknowledged that
she had Decedent’s cell phone on the day he died and that there was a threatening
text from Connors. She also recalled noting in a letter to SERS that Connors had
previously physically assaulted Decedent and stole from him. (R.R. at 130-35.)
             Intervenor described the July 3, 2012 retired member beneficiary
nomination form as a forgery. She did not believe that Decedent signed that form.
Upon questioning from the hearing officer, Intervenor stated that she was familiar
with Decedent’s signature. However, upon viewing Decedent’s signature on his



                                          6
prior beneficiary nomination forms, Intervenor indicated that she only recognized
part of these signatures as appearing to be Decedent’s. On re-cross examination,
Intervenor identified discrepancies with the letter “R” as signed on the July 3, 2012
beneficiary nomination form, when compared with the signatures on the earlier
forms. (R.R. at 136-45.)
               SERS then presented the testimony of Debra Murphy, the Director of
SERS’ Bureau of Benefit Administration. Murphy testified that Decedent had a
death benefit payable in the amount of approximately $66,000.00. She stated that
the State Employees’ Retirement Code (Code)5 requires SERS to pay this benefit to
the beneficiary last named in writing, via a beneficiary nomination form sent to
SERS. Murphy explained that the beneficiary nomination form can be obtained
from SERS’ website or at a local field office and must be signed and dated by the
SERS member as well as two witnesses. Once received, SERS reviews the form for
the necessary signatures and date and scans it into an electronic system. She noted
that SERS only reviews the form to ensure a valid beneficiary is named, be it an
actual person (any beneficiary who is under 18 further requires the listing of a
guardian) or entity such as a trust or charity, and if any contingent beneficiaries are
named. She stated that, with respect to the retirement option chosen by Decedent,
the beneficiary may be changed at any time prior to a member’s death by filing a
new beneficiary nomination form. If the form is correct, it is stamped approved and
scanned into the system. If it is incomplete, it is stamped void and a letter is sent to
the member explaining the deficiency. (R.R. at 146-51.)
               Murphy stressed that SERS does not analyze the forms for forged
signatures. She also noted that Decedent’s 2012 beneficiary nomination form was


      5
          71 Pa.C.S. §§5101-5958.


                                           7
never forensically examined to determine whether his signature was forged. She
proceeded to review all of Decedent’s beneficiary nomination forms and noted
nothing irregular or improper with respect to any of the same. She identified the
July 3, 2012 form as the last one received from Decedent. On cross-examination,
Murphy testified that SERS does not notify a beneficiary that a new form has been
filed naming a different beneficiary. Counsel for Petitioner attempted to have
Murphy compare Decedent’s signatures on the 2010 and 2012 forms, but the hearing
officer sustained an objection by counsel for SERS. Murphy went on to explain that
SERS maintains no protocol with respect to purported forged signatures. Further,
she denied that anyone at SERS would ever advise a third party that a signature
appeared to be forged. (R.R. at 151-63.)
              On re-direct examination, Murphy stated that if someone questioned
the authenticity of a signature, SERS would send a letter, like they did with Petitioner
herein, saying SERS must pay the named beneficiary but noting that the recipient
had 30 days to appeal. She noted that the appeal stays any payment of the death
benefit.   She reiterated that SERS does not conduct forensic examinations of
signatures but does allow a beneficiary nomination form to be examined, which did
not occur in this case. (R.R. at 164-67.)


                   Hearing Officer Opinion and Recommendation
              On February 1, 2017,6 the hearing officer issued her opinion and
recommendation to affirm SERS’ decision to honor Decedent’s July 3, 2012 retired

       6
         At the conclusion of the June 2, 2016 hearing, the hearing officer allowed the record to
remain open for a period of 45 days to allow Petitioner to seek to enforce subpoenas that were
issued for the attendance of two witnesses who failed to appear at the hearing. Ultimately,
Petitioner did not follow through with this enforcement. The record was later closed on August 2,



                                               8
member beneficiary nomination form recognizing Connors as the last named
beneficiary. The hearing officer noted that Petitioner bore the burden of proof in
this matter to establish by a preponderance of the evidence that Decedent’s signature
was forged on the July 3, 2012 form. The hearing officer concluded that Petitioner
failed to present sufficient evidence to establish a forgery. The hearing officer also
concluded that Intervenor’s testimony relating to identification of Decedent’s
signature was neither reliable nor credible. The hearing officer indicated that
Intervenor was not a designated beneficiary for Decedent’s death benefit and she
failed to present sufficient evidence, or cite to any law, supporting a claim that the
death benefit should be paid to a relative of the deceased member.
               As to the claims of a volatile relationship between Decedent and
Connors, the hearing officer noted the lack of evidence with regard to the timing of
the alleged volatile incidents in relation to the July 3, 2012 filing of Decedent’s
retired member beneficiary nomination form. In other words, the hearing officer
noted that there was no evidence that the relationship between Decedent and
Connors was strained in July 2012.
               The hearing officer also rejected Petitioner’s argument that the fact that
Decedent’s July 3, 2012 retired member beneficiary nomination form did not include
Commonwealth employees as witnesses when all of his prior forms included such
witnesses evidenced that the 2012 form was forged. The hearing officer noted that
there was no requirement in the Code or its regulations that witnesses to SERS’
documents must be employees of SERS or any other Commonwealth agency.



2016, after which the hearing officer established a briefing schedule. Upon receipt of briefs from
Petitioner, SERS, and Intervenor, the hearing officer issued her decision.



                                                9
             Additionally, the hearing officer noted that the only evidence offered
with respect to familiarity with Decedent’s signature came from Intervenor, who was
unable to definitively identify Decedent’s signatures on the prior beneficiary
nomination forms, thereby rendering her testimony neither credible nor reliable.
Because Connors was the last person designated in writing to receive Decedent’s
death benefit and neither Petitioner nor Intervenor established that Decedent’s
signature on the July 3, 2012 form was a forgery, the hearing officer stated that SERS
was “duty-bound to issue payment of Decedent’s death benefits to [Connors].”
(Hearing Officer op. at 19.) Petitioner thereafter filed exceptions to the hearing
officer’s opinion and recommendation.


                                 Board’s Opinion
             The Board adopted the opinion and recommendation of the hearing
officer, including the hearing officer’s findings of fact, conclusions of law, and
discussion. The Board added to the discussion by noting that Petitioner “presented
no evidence relevant to Decedent’s mindset on July 3, 2012, when the [Connors]
beneficiary designation was signed” and that Petitioner “fell short of proving by a
preponderance of the evidence that the beneficiary form Decedent signed that day
was invalid.” (Board op. at 8.) The Board also noted that the hearing officer
correctly rejected Petitioner’s arguments with respect to the witnesses who signed
the 2012 form and the alleged discrepancies in Decedent’s signature on this form as
identified by Intervenor as mere suspicions.
             As to the exceptions filed by Petitioner, the Board agreed with SERS’
characterization of the same as merely restating the arguments Petitioner raised in
his brief to the hearing officer. The Board then addressed the exceptions in turn.



                                         10
The Board described Petitioner’s first exception, that there was a preponderance of
evidence that the July 3, 2012 form was not produced and filed by Decedent, as
unpersuasive. The Board noted that Petitioner merely provided anecdotal evidence
that the relationship between Decedent and Connors was antagonistic on occasion,
which was general and fell short of establishing that the 2012 form was invalid. The
Board described the evidence submitted by Petitioner as “too speculative to be
persuasive” and overruled this exception. (Board op. at 9.)
             The Board similarly found Petitioner’s second exception relating to the
hearing officer’s refusal to take judicial notice of Connors’ criminal docket
pertaining to an altercation with Decedent that led to the filing of criminal charges
against Connors as unpersuasive. The Board concluded that said information was
not relevant to the determination of whether the July 3, 2012 form was forged. The
Board noted that SERS did not dispute that Decedent and Connors had a volatile
relationship and, therefore, even if admitted it would not have helped Petitioner
satisfy his burden of proof. Accordingly, the Board overruled this exception as well.
Finally, the Board found that Petitioner’s third exception, insofar as he seeks
payment of Decedent’s death benefit if the July 3, 2012 form were to be found
invalid, amounted to a reiteration of Petitioner’s prayer for relief, rather than an
exception. Hence, the Board overruled this exception.
             Ultimately, by order dated July 5, 2017, the Board denied Petitioner’s
request that SERS reject Decedent’s July 3, 2012 retired member beneficiary
nomination form, denied Intervenor’s request to reject this form and distribute
Decedent’s death benefit to her, and directed SERS to disburse payment of
Decedent’s death benefit to Connors. Petitioner subsequently filed a petition for
review with this Court.



                                         11
                                        Discussion
              On appeal,7 Petitioner argues that the hearing officer, and by extension
the Board, erred as a matter of law and abused its discretion by (1) requiring a higher
standard of proof than the law requires; (2) excluding relevant and admissible
evidence that clearly fell under exceptions to the hearsay rule; and (3) requiring the
presentation of expert evidence or witness evidence of signature comparison when
Pennsylvania law permits the trier of fact to engage in such analysis.
              Section 5705 of the Code, 71 Pa.C.S. §5705, details the various
retirement options offered by SERS. Decedent chose Option 1, which provides a
retiree with “[a] life annuity to the member with a guaranteed total payment equal to
the present value of the maximum single life annuity on the effective date of
retirement with the provision that, if, at his death, he has received less than such
present value, the unpaid balance shall be payable to his beneficiary.” Section
5705(a)(1) of the Code, 71 Pa.C.S. §5705(a)(1). Section 5102 of the Code defines
a “beneficiary” as “the person or persons last designated in writing to the board by
a member to receive his accumulated deductions or a lump sum benefit upon the
death of such member.” 71 Pa.C.S. §5102. Additionally, section 5907(j) of the
Code addresses the nomination of beneficiaries and provides, in relevant part, as
follows:

              A member who is eligible and elects to receive a reduced
              annuity under Option 1, 2, 3, or 4, shall nominate a
              beneficiary or a survivor annuitant, as the case may be, by
              written designation filed with the board at the time of his


       7
          Our scope of review is limited to determining whether an error of law was committed,
whether there is substantial evidence to support necessary findings of fact, or whether
constitutional rights have been violated. Mager v. State Employees’ Retirement Board, 849 A.2d
287, 289 n.1 (Pa. Cmwlth. 2004).


                                             12
               retirement. A member who has elected Option 1 may
               change his designated beneficiary at any time.
71 Pa.C.S. §5907(j). While the Code prescribes no time in which SERS must
disburse the payment of a retired member’s death benefit, in contrast to the 60-day
requirement upon the death of an active member,8 this Court has previously held that
such payment must be made within a reasonable amount of time. See Hutchinson v.
Pennsylvania State Employees’ Retirement Board, 738 A.2d 7 (Pa. Cmwlth. 1999),
appeal denied, 753 A.2d 821 (Pa. 2000).
               In cases such as this, it is well-established that the party who maintains
the existence of certain facts, in this case Petitioner, must prove those facts by a
preponderance of the evidence. Wingert v. State Employes’ Retirement Board, 589
A.2d 269, 271 (Pa. Cmwlth. 1991); Samuel J. Lansberry, Inc. v. Pennsylvania Public
Utility Commission, 578 A.2d 600, 602 (Pa. Cmwlth. 1990). A preponderance of
the evidence is “such proof as leads the fact-finder . . . to find that the existence of a
contested fact is more probable than its nonexistence.” Sigafoos v. Pennsylvania
Board of Probation and Parole, 503 A.2d 1076, 1079 (Pa. Cmwlth. 1986). This
Court has described a preponderance of the evidence as “evidence that has sufficient
weight to ‘tip the scales on the side of the plaintiff.’” Pennsylvania State Police v.
Slaughter, 138 A.3d 65, 73 (Pa. Cmwlth. 2016) (quoting Se-Ling Hosiery, Inc. v.
Margulies, 70 A.2d 854, 856 (Pa. 1950)). Additionally, when conducting a review
under the substantial evidence standard, courts look “for such relevant evidence as
a reasonable mind might accept as adequate to support a conclusion . . . [it must be]
more than a scintilla, and must do more than create a suspicion of the existence of
the fact to be established.” Pennsylvania Labor Relations Board v. Kaufmann
Department Stores, Inc., 29 A.2d 90, 92 (Pa. 1942).

      8
          See Section 5905(g) of the Code, 71 Pa.C.S. §5905(g).


                                               13
                            Higher Standard of Proof
             Petitioner first argues that the hearing officer and the Board erred as a
matter of law and abused their discretion by holding him to a higher standard of
proof than is required by law. More specifically, Petitioner argues that the hearing
officer and Board essentially required him to provide testimony from a handwriting
expert or other scientific or conclusive proof establishing that Decedent’s signature
on the 2012 form was forged, rather than simply applying the preponderance of the
evidence standard and analyzing whether it was more likely than not that said
signature was not in the hand of Decedent. However, we disagree as Petitioner
misconstrues the opinions of the hearing officer and the Board.
             In their respective opinions, both the hearing officer and the Board
clearly recognized that Petitioner had to prove his case under the preponderance of
the evidence standard. Both the hearing officer and the Board concluded that the
evidence presented by Petitioner simply did not meet this standard. Neither the
hearing officer nor the Board misapplied the standard of proof.
             As he did below, Petitioner cites the following evidence as supportive
of his appeal: all of Decedent’s prior beneficiary nomination forms contained the
signature of fellow PHEAA employees as witnesses but the 2012 form included
unknown witnesses; Decedent and Connors had a volatile relationship that included
criminal charges levied against Connors in 2011 for an incident involving Decedent;
and Decedent and Petitioner had a trusting relationship to the extent that Decedent
executed a power of attorney to Petitioner to oversee his financial and health-related
matters. However, as both the hearing officer and the Board correctly noted, this
evidence presented by Petitioner was insufficient to establish that the signature on
Decedent’s July 3, 2012 retired member beneficiary nomination form was forged or



                                         14
even coerced. As the Board states in its brief, “Petitioner offer[ed] no evidence
regarding the circumstances surrounding the actual execution and filing of the
beneficiary form at issue here,” but instead merely “strung together anecdotes
unrelated to Decedent’s beneficiary designation to assert that the designation was
improper.” (Board’s brief at 13.)
              With respect to the witness signatures, the Board noted that the hearing
officer properly indicated that there was no requirement in the Code or its regulations
that witnesses to SERS’ documents must be employees of SERS or any other
Commonwealth agency.9 With respect to the relationship between Decedent and
Connors, while Petitioner testified as to having to remove Connors from Decedent’s
home on three occasions, Petitioner provided no timeline for such events. Similarly,
while Petitioner testified that Connors threatened to “beat up” Decedent, he did not
state when this threat was made. (R.R. at 95.) Further, Petitioner admitted in his
testimony before the hearing officer that Decedent and Connors “probably got along
once in a while.” Id. In other words, as the Board notes in its brief, without any
timetable with respect to the events described above, there was no way for the
hearing officer or the Board to determine “whether the stories related by Petitioner
accurately reflected the status of the relationship between Decedent and Mr. Connors
at the time the beneficiary form was executed in 2012.” (Board’s brief at 14.)
              In sum, neither the hearing officer nor the Board erred or abused its
discretion by holding Petitioner to a standard of proof higher than a preponderance
of the evidence. The hearing officer and the Board clearly recognized the proper


       9
         In this regard, we note that when Decedent executed his pre-2012 beneficiary nomination
forms, he was still working for PHEAA, which suggests why he opted for fellow employees as
witnesses. However, on July 3, 2012, the date that Decedent executed the beneficiary nomination
form at issue herein, he had been retired for nearly two years.


                                              15
standard to be applied. The evidence submitted by Petitioner simply did not meet
this standard.


                 Exclusion of Relevant and Admissible Evidence
             Petitioner next argues that the hearing officer, and by extension the
Board, erred as a matter of law and abused its discretion by excluding relevant and
admissible evidence that clearly fell under exceptions to the hearsay rule. We
disagree.
             Petitioner’s argument in this regard focuses upon the hearing officer’s
refusal to allow Petitioner to submit criminal court information relating to an
incident that occurred between Decedent and Connors in June of 2011 leading to
Connors’ arrest and conviction on harassment and criminal mischief charges.
Contrary to the hearing officer’s determination, Petitioner asserts that such evidence
was relevant to establish the violent and coercive nature of Connors’ relationship
with Decedent, that the volatility was related to Decedent’s refusal to give Connors
money, that Connors physically attacked Decedent and threatened his life, that
Decedent sought police assistance and feared for his safety, and that Connors was
restrained by court order from having any contact with Decedent, which included
the time when the 2012 form was executed and submitted by Decedent.
             Petitioner proceeds to cite to several different Pennsylvania Rules of
Evidence that would allow the presentation of this documentary evidence as an
exception to hearsay. However, the hearing officer did not refuse to allow the
submission of this evidence on the basis of hearsay. Instead, the hearing officer
sustained SERS’ objection to the submission of this evidence on the basis of
relevancy. We conclude that the hearing officer’s determination in this regard, later



                                         16
affirmed by the Board, was proper. These documents relate to an incident that
occurred on June 24, 2011, more than a year prior to the execution and submission
of the 2012 form at issue here, and offer no insight into Decedent’s relationship with
Connors or Decedent’s state of mind in 2012. Further, the Board, as the ultimate
factfinder in these cases, has exclusive province with respect to the resolution of
evidentiary conflicts, witness credibility, and the weight of the evidence. Beardsley
v. State Employes’ Retirement Board, 691 A.2d 1016, 1018 (Pa. Cmwlth. 1997).
             Thus, we see no error or abuse of discretion on the part of the hearing
officer or the Board in rejecting this evidence on the basis of relevancy.


                  Evidence Relating to Signature Comparison
             Finally, Petitioner argues that the hearing officer and the Board erred
as a matter of law and abused their discretion by requiring him to present witness
and/or expert evidence of signature comparison when Pennsylvania law permits the
trier of fact to engage in such analysis. Again, we disagree.
             Section 6111 of the Judicial Code addresses handwriting evidence,
providing as follows:

             (a) Opinion evidence as to handwriting. — Where there
             is a question as to any writing, the opinions of the
             following persons shall be deemed to be relevant:
                   (1) The opinion of any person acquainted
                   with the handwriting of the supposed writer.

                   (2) The opinion of those who have had
                   special experience with, or who have pursued
                   special studies relating to, documents,
                   handwriting, and alterations thereof, who are
                   called experts in this section.




                                         17
            (b) Comparison of handwriting. — It shall be competent
            for experts in giving their testimony, under the provisions
            of this section, to make comparison of documents and
            comparison of disputed handwriting with any documents
            or writing admitted to be genuine, or proven to the
            satisfaction of the judge to be genuine, and the evidence of
            such experts respecting the same shall be submitted to the
            jury as evidence of the genuineness or otherwise of the
            writing in dispute.

            (c) Comparison of signatures. — It shall be competent for
            experts in formulating their opinions to the court and jury
            to place the genuine and disputed signatures or writing in
            juxtaposition, and to draw the attention of the jury thereto;
            and it shall furthermore be competent for counsel to
            require of an expert a statement of the principles on which
            he has based his work, the details of his work, and his
            opinion that the results are important to the point at issue,
            or the reasoning, analysis and investigation by which he
            has arrived at his opinion.

            (d) Jury question. — The opinions of the witnesses to
            handwriting being submitted as competent testimony to
            the jury, the final determination as to whether any
            particular handwriting is genuine or simulated shall
            remain, as heretofore, a question for the jury on all the
            evidence submitted.
42 Pa.C.S. §6111(a)-(d).
            Section 6111(a) makes clear that both lay and expert testimony are
relevant and admissible in a case where a person’s handwriting is called into
question. In this case, the only evidence submitted with respect to the authenticity
of Decedent’s signature on the 2012 form came from Intervenor, Decedent’s sister.
The hearing officer and the Board allowed Intervenor to testify regarding the same
and thereafter evaluated her testimony. Contrary to Petitioner’s argument, neither
the hearing officer nor the Board required Petitioner to present expert witness
evidence of signature comparison. However, upon review of Intervenor’s testimony,


                                         18
the hearing officer and the Board concluded that such evidence was not credible or
reliable. Indeed, as the hearing officer noted in her opinion, Intervenor was unable
to definitively identify Decedent’s signatures on any of the prior beneficiary
nomination forms, let alone offer any reliable opinion comparing those signatures to
Decedent’s purported forged signature on the 2012 form.
             With respect to Petitioner’s assertion that the Board, as factfinder, was
required to compare Decedent’s signatures on the various beneficiary nomination
forms and make a final determination as to the authenticity of Decedent’s signature
on the 2012 form, we note that such assertion misconstrues section 6111 of the
Judicial Code. Section 6111(d) essentially states that the trier of fact has final say
on the authenticity of a signature based “on all the evidence submitted.” The fact
remains that the signature evidence presented in this case was simply not sufficient
to persuade the hearing officer or the Board that Decedent’s signature on the 2012
form was forged. Again, we agree with the hearing officer and the Board in this
regard.


                                      Conclusion
             Because the hearing officer and the Board applied the correct
preponderance of the evidence standard of proof, properly rejected as irrelevant the
documentary evidence Petitioner attempted to submit regarding Connors’ criminal
incident with Decedent in 2011, and properly concluded that the evidence submitted
in this case was insufficient to invalidate the authenticity of Decedent’s signature on
his July 3, 2012 retired member beneficiary nomination form, or otherwise establish
that such signature was forged or coerced, the Board did not err in denying
Petitioner’s request to reject this form.



                                            19
Accordingly, the Board’s order is affirmed.




                             ________________________________
                             PATRICIA A. McCULLOUGH, Judge




                           20
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas K. Hamilton,                     :
                Petitioner              :
                                        :    No. 1063 C.D. 2017
            v.                          :
                                        :
Pennsylvania State Employees            :
Retirement Board,                       :
                   Respondent           :


                                    ORDER


            AND NOW, this 3rd day of October, 2018, the order of the Pennsylvania
State Employees’ Retirement Board, dated July 5, 2017, is hereby affirmed.




                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge